EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the amendment to the specification filed March 10, 2021, in the amendment to the paragraphs in column 5, lines 11-64, in the last two lines of this amendment found on page 8 of 19, the following has been deleted:  
“, in some cases (such as a relatively thick key blade) somewhat larger”.

Therefore, the last sentence of page 8 now reads:
Within this definition, the inner wall may be oriented at a small angle to said [central] plane A, this angle being normally no more than 15°.

Authorization for this Examiner’s amendment was given in an interview with Mr. James Slattery on March 12, 2021.

REASONS FOR ALLOWANCE
An Examiner’s statement of reasons for allowance can be found in the Office actions mailed August 13, 2020, and February 8, 2021, and is incorporated herein by reference.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell D. Stormer whose telephone number is (571) 272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
		             Russell D. Stormer 					
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/
Conferee:	/GAS/